COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Juan Lorenzo Gonzalez and Malissa Moore, Individually and
                            as next friend of J.G., J.G., J.G. and A.G., Minors v.
                            Regulatory Consultants, Inc.

Appellate case number:      01-15-01113-CV

Trial court case number:    2013-72417A

Trial court:                281st District Court of Harris County

        On December 23, 2015, the appellants, Juan Lorenzo Gonzalez and Malissa
Moore, Individually and as next friend of J.G., J.G., J.G. and A.G., Minors, filed a notice
of appeal from the order granting the appellee’s motion for summary judgment, signed by
the trial court on November 25, 2015, in this personal injury action. See TEX. R. APP. P.
26.1(a)(1). On August 10, 2016, appellants and appellee, Regulatory Consultants, Inc.
(“RCI”), filed this agreed motion to abate this appeal for settlement. See TEX. R. APP. P.
10.1(a)(5), 10.3(a)(2), 42.1(a)(2)(C). Appellants state that, because they have recently
settled their claims against one of the two defendants remaining in the underlying
proceeding, they plan on moving to dismiss this appeal against appellee RCI in this Court
following a minor settlement hearing to be scheduled by the trial court. Thus, the parties
jointly request abatement of this appeal for thirty days to permit proceeding in the trial
court to effectuate the parties’ settlement agreement. See id. 42.1(a)(2)(C).
        Accordingly, the Court grants the agreed motion and abates the appeal and
remands the case to the trial court for further proceedings. See TEX. R. APP. P.
42.1(a)(2)(C). This appeal is abated, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket thirty
days after the date of this order, unless either party files a motion to extend the abatement
or to reinstate this appeal with the Clerk of this Court.

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually
Date: August 18, 2016